Title: John Adams to George Chapman, 3 Dec. 1785
From: Adams, John
To: Chapman, George


          
            
              Sir
            
            

              Grosvenor Square

              Decr 3. 1785.
            
          

          I received in due Season your Letter of the 20. July, with a Copy
            of your Treatise on Education. As I was much engaged at that time, I was not able to
            read it, but Mrs Adams, who read it carefully through,
            admired it so much, that she took the first Opportunity to send it to a worthy Clergyman
            in America, Mr shaw of Haverhill, who is much concerned in
            the Education of Youth. There is no Subject so interesting to the United States of
            America, who ought to consider themselves, not merely as forming a rising Generation of
            Freemen but as filling up a new World capable of containing & nourishing Some
            hundreds of Millions of Inhabitants. As such a Trust is peculiar to them, they ought to
            be very carefull, that no bad Principles or degrading Habits or Institutions, be found
            in that Country. I have found with much Pleasure in the various Parts of Europe, that
            the Men of Letters in general who are possessed of the best Hearts and most virtuous
            Principles, are anxious to assist Us in the great Work We have to do. And I hope Sir,
            that your sentiments on Education may contribute their share, towards the formation of a
            free and virtuous Race, on that side of the Atlantic. I have the Honour to be / sir your
            obliged &c
          
            
              
            
          
        